Citation Nr: 1632976	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-00 495 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his father presented testimony at a Board hearing before the undersigned Veterans Law Judge in February 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically Vet Center treatment records.  Such records were thereafter submitted by the Veteran, within that time period.  

While the Veteran claimed service connection for PTSD, his claim is not necessarily limited to that psychiatric diagnosis, see Clemons v. Shinseki, 23 Vet. App. 1, and Brokowski v. Shinseki, 23 Vet. App. 79 (2009), and so the issue has been rephrased as characterized on the cover page.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the RO's denial of service connection for a psychiatric disorder claimed as PTSD.  

Records show that during service, on June 5, 1995, the large ship he was on, the U.S.S. SACRAMENTO, was involved in a collision with the U.S.S. LINCOLN, an air craft carrier which he has testified was about 25 percent larger.  The Veteran reports that he was aboard the U.S.S. SACRAMENTO at the time, and that it was refueling and resupplying the U.S.S. LINCOLN when they collided.  The Veteran has provided information about the events surrounding the collision in a December 2010 statement, in his Vet Center outpatient treatment records, and during his February 2016 hearing.  His contentions include that he feared for his life during the collision and its chaotic immediate aftermath.  Service members were injured from jumping from the 2-story high towers, service members were panicked, there was a danger of fuel transfer lines that were attached to both ships being snapped, which could cut somebody in half, and there were small fires onboard his ship.  He felt that his ship might sink, miles from any shore he could swim to, and he noted that his ship suffered damage resulting in it being sent for repairs.  The Command History for Calendar Year 1995 shows that the 2 ships collided, and that the U.S.S. SACRAMENTO subsequently spent several weeks in port Jebel Ali for repairs.  In a March 2011 letter from the Vet Center, it is reported that the Veteran's being concerned for his and his crew's safety while at Jebel Ali in the United Arab Emirates was reported by him to be a stressor. 

At the time of the Veteran's January 1996 service discharge, however, he reported that he was in good health; he denied having or having had psychiatric symptomatology, and he was clinically found to be normal psychiatrically.  

A VA examiner who examined him in January 2012 found that he had no mental disorder, including PTSD.  The examiner indicated that the Veteran did not have PTSD, that the above-mentioned ship collision was not adequate to support a diagnosis of PTSD, that the Veteran had had no exposure to a traumatic event, that the traumatic event was not persistently reexperienced, and that the Veteran had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  

The VA examination report is incomplete, and the Veteran alleged during his hearing that the examiner was dismissive of him and that he did not understand what the Veteran was talking about.  The Veteran did not believe that the examiner made any reference to the treatment he had at the Vet Center.  The Board notes that at the time of the VA examination, there was only a March 2011 letter of record from the Vet Center.  Although the VA examination report indicates that the claims folder was reviewed, the contents of the Vet Center report, which outlined the Veteran's ship collision stressor story in detail, were not mentioned in the VA examination report, and the examiner indicated that no information from collateral sources was reviewed.  Instead, the examiner merely mentioned that the Veteran had been in psychotherapy for about a year.  The examiner found that the ship collision was not a PTSD stressor, without mentioning that any of the reported details about the collision and its aftermath were considered, and since then, more details have been added to the record.  The examiner's reason for finding that the stressor was not adequate to support a diagnosis of PTSD was that the Veteran was never in combat.  Participation in combat, however, is not a prerequisite to a diagnosis of PTSD.  Being in immediate fear for one's life or for the lives of others can be a PTSD stressor under appropriate PTSD diagnostic criteria.  The other stressor mentioned by the Veteran in the March 2011 Vet Center report, but not considered by the VA examiner, is concern for his and his crew's safety while their ship was in Jebel Ali in the United Arab Emirates for repairs.  This appears to be an allegation that the Veteran was in fear of hostile military or terrorist activity while the U.S.S. SACRAMENTO was in Jebel Ali for repairs.  

Moreover, since the January 2012 VA examination, actual records of treatment which the Veteran received from the Vet Center, from November 2010 to November 2012, have been associated with his claims folder, as has additional information not considered by the VA examiner.  Information now contained in the record, including the Vet Center treatment records and the Veteran's February 2016 Board hearing transcript, is to the effect that the Veteran had been engaged since before his last 6 month deployment, but that he later found out from a roommate that his fiancée had been unfaithful to him, and so he called the wedding off when he found out she lied, and they broke up 2-3 months after he was discharged.  He had been living off of unemployment in Washington at the time.  He held several jobs after service, with most lasting about a year, and he quit college because he knew more about computer science than the professor.  Since he dropped out, he owed money on the GI Bill.  His initial November 2010 visit to the Vet Center was only the second time he had been out that year, and he had been living in isolation in his parent's basement, playing games on the computer there, and going out only about once a month, to Walmart and a tobacco store.  His last job had been in 2005.  

The Vet Center treatment records show that when he was first seen in November 2010, he reported having severe issues with wanting to isolate, loss of interest in anything, feeling detached from others, feeling numb and lacking in emotion, being unable to stop thinking about if someone upset him, being always on guard, having trouble getting and staying asleep, depression, feeling helpless/hopeless, feeling fatigued, and feeling sadness.  He also had moderate symptoms of feeling angry and irritable.  Furthermore, he reported short and long term memory issues, difficulty concentrating, feeling upset about bad memories, feeling like his life would be cut short, feeling nervous, and having low self-esteem and poor appetite.

In light of all of the above, the Board finds that additional development is needed, as indicated below, pursuant to 38 C.F.R. § 3.159 (2016).  A VA examination is supposed to be an adequate one, which takes into account all of the relevant evidence and explains the reasons for its opinions in detail.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination, by a psychiatrist, if possible, and by someone other than the psychologist who examined him in January 2012, if possible.  The claims file must be made available to the examiner for review, and the examiner should be expressly informed of the particular stressor which has been verified.  

Psychological testing should be conducted to help ascertain all appropriate psychiatric diagnoses under DSM-5.  All current psychiatric disorders should be clearly diagnosed in accordance with such official diagnostic criteria.  The examiner should clearly indicate whether such criteria for PTSD have been met, and adequately explain why, providing supporting  details. 

     a)  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the corroborated ship collision stressor, or to concerns the Veteran had for his and his crew's safety while at Jebel Ali in the United Arab Emirates for ship repairs, as this appears to be an allegation of fear of hostile military or terrorist activity. 

     b)  Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder which is present is causally related to service, to include the service experiences mentioned above. 

A rationale should be provided for all opinions rendered, to include discussion of the relevant information which is contained in the record, as necessary, including the information provided above.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




